Citation Nr: 0332908	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-13 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disease to 
include chloracne.

2.  Entitlement to service connection for the residuals of a 
right foot injury.

3.  Entitlement to service connection for a gastrointestinal 
disability to include ulcers and hepatitis.

4.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In July 2002, the Board remanded this case to the 
RO to schedule a hearing.  A hearing was conducted in June 
2003 before the undersigned at the RO.  A transcript of the 
hearing testimony has been associated with the claims file.  
The case has been returned to the Board for further 
consideration.


REMAND

At his hearing before the undersigned, the veteran indicated 
that he sought treatment at the VA Medical Center at Chicago, 
Illinois, immediately after service.  He indicated that he 
received treatment from that facility from the time he left 
service until 1997.  The record does not reflect that the RO 
attempted to obtain such records.  Accordingly, the case will 
be returned to the RO to obtain additional VA medical 
records.

At his hearing before the undersigned, the veteran indicated 
that he has been receiving ongoing treatment at the VA 
Outpatient Clinic at Savannah, Georgia.  He also indicated 
that he had received recent treatment at the VA Medical 
Center at Charleston, South Carolina.  To ensure that all 
available VA medical records are obtained, this case will be 
returned to the RO to request records from both of these 
facilities from January 1997 to the present.

A March 1998 VA examination report shows a diagnosis of 
abnormal hepatitis panel showing evidence of pervious 
hepatitis A and B.  However, a June 2002 VA examination 
report shows that there was no clinical or laboratory 
evidence of hepatitis B or C.  Since there appears to be a 
conflict in the evidence as to whether the veteran has had 
hepatitis and whether there are any residuals, this case will 
be returned to the RO for further examination of the veteran.

Accordingly, further appellate consideration is deferred and 
the case is REMANDED for the following:

1.  The RO should request copies of 
treatment records related to the veteran 
from the VA Medical Center (West Side 
Div.) at Chicago, Illinois, for the 
period from March 1972 to January 1997.  
If any records have been retired to a 
records repository, action should be 
taken to retrieve such records.

2.  The RO should request copies of 
treatment records related to the veteran 
from the VA Medical Center at Charleston, 
South Carolina, for the period from 
January 1997 to the present.  If any 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.

3.  The RO should request copies of 
treatment records related to the veteran 
from the VA Outpatient Clinic at 
Savannah, Georgia, for the period from 
January 1997 to the present.  If any 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.



4.  The RO should request that the 
veteran be scheduled for a VA hepatitis 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to reconcile the findings in the March 
1998 and June 2002 VA examination 
reports, and to determine whether the 
veteran currently has or had hepatitis 
including the type of hepatitis.  If it 
is determined that the veteran previously 
had a type of hepatitis, the examiner 
should determine whether there are any 
current residuals of the hepatitis.  The 
claims folder should be made available to 
the examiner for review.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a skin disease to include chloracne, 
the residuals of a right foot injury, a 
gastrointestinal disability to include 
ulcers and hepatitis, and a prostate 
disability can be granted.  The RO should 
conduct any additional evidentiary 
development deemed appropriate.

6.  If a decision remains adverse to the 
veteran, he and the representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


